Hurt, Judge.
This is a conviction for the theft of a horse. It is alleged in the indictment that the horse was stolen from the possession of one Kinkannon, and that the horse was the property of A. L. Henson. The indictment negatives the consent of Henson, but fails to negative the consent of Kinkannon. This is fatal to the sufficiency of the indictment. This subject will be more fully discussed in the case of Bailey v. The State.
The judgment is reversed and the prosecution dismissed.

Reversed and dismissed.

[Opinion delivered April 15, 1885.]